    Case
     Case7:17-cv-08000-KMK-LMS
          7:17-cv-08000-KMK-LMS Document
                                 Document270-1 Filed05/20/20
                                          272 Filed  05/20/20 Page
                                                               Page12ofof12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELO D. JOHNSON,
                                                                Case No.: 17-cv-08000 (KMK)
                                      Plaintiffs,

               -against-                                        PARTIAL AND FINAL
                                                                JUDGMENT
MICHAEL A. SCHIFF, et al.,

                                      Defendants.


       Whereas the above entitled action having been assigned to the Honorable Kenneth M.

Karas, U.S.D.J.; and the Court thereafter having issued an Opinion and Order, dated September

26, 2019, which, inter alia, dismissed, without prejudice, the claims asserted against Defendant

Kitchen Manager Dale Fraser (“Fraser”); and the Court, having permitted the plaintiff to file a

Second Amended Complaint within 45 days of its September 26, 2019 Opinion and Order (Dkt.

221, at p. 59); and the plaintiff having failed to file a Second Amended Complaint within 45 days

of the Court's September 26, 2019 Opinion and Order; and the Court, on February 4, 2020,

having directed the plaintiff to show cause, no later than March 4, 2020, as to why the plaintiff’s

claims which were dismissed without prejudice should not be dismissed with prejudice (Dkt.

224); and the plaintiff having failed to show cause in accordance with the Court's February 4,

2020 Order to Show Cause; it is,

       ORDERED, ADJUDGED AND DECREED: that Final Judgment is entered in favor of

Defendant Fraser in accordance with FRCP Rule 54(b).

Dated: May_____,
           20    2020



                                              _____________________________________
                                              Hon. Kenneth M. Karas
